UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2600



MARY R. WILLIAMSON,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Paul Trevor Sharp,
Magistrate Judge. (CA-96-735-2)


Submitted:   May 29, 1998                  Decided:   June 22, 1998


Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tomi W. Bryan, Lisa W. Bullard, BRYAN, BULLARD & HOUGLAN, P.C.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Gill P. Beck, Assistant United States
Attorney, Arthur J. Fried, General Counsel, Charlotte Hardnett,
Principal Deputy General Counsel, John M. Sacchetti, Acting
Associate General Counsel, Meeka M. Savage, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Williamson appeals from the magistrate judge’s* order

granting the Commissioner’s motion for summary judgment and affirm-

ing the Commissioner’s denial of social security benefits.

     We review the denial of social security benefits to determine

whether the Commissioner has applied the correct legal standards

and whether the findings are supported by substantial evidence. See

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Substantial

evidence is defined as “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” See Richardson

v. Perales, 402 U.S. 389, 401 (1971). Although substantial evidence

is greater than a mere scintilla, it may be less than a prepon-

derance. See Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984).

     We have reviewed Williamson’s assertions and allegations of

error under this standard and conclude that the magistrate judge’s

entry    of   judgment   in   favor   of   the   Commissioner   was   proper.

Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.

                                                                      AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. S 636(c) (1994).


                                       2